DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 13-002
January 24, 2013
Re: 2013 Children’s Core Set of Health Care
Quality Measures
Dear State Health Official:
Dear State Medicaid Director:
Over the past two years, the Centers for Medicare & Medicaid Services (CMS) has worked
closely with states to support the voluntary collection of the initial core set of health care quality
measures (Initial Children’s Core Set) for children in Medicaid and the Children’s Health
Insurance Program (CHIP). The Children’s Health Insurance Program Reauthorization Act of
2009 (CHIPRA) (Pub. L. 111-3) added Section 1139A(a) to the Social Security Act (the Act)
which requires the Secretary of the Department of Health and Human Services to identify an
initial core set of recommended pediatric quality measures for voluntary use by State Medicaid
and CHIP programs. The Initial Children’s Core Set was released officially via a state health
official letter (SHO# 11-001) in February 2011. Early successes demonstrate increased state
voluntary reporting on the Initial Children’s Core Set, with forty-eight states and the District of
Columbia (DC) voluntarily reporting one or more of the initial core set of children’s health care
quality measures for federal fiscal year (FFY) 2011. The median number of measures reported
by states this year was 12, which is an increase from 7 measures reported in FFY 2010.
Section 1139A(b)(5) of the Social Security Act provides that, beginning January 1, 2013 and
annually thereafter, the Secretary shall publish recommended changes to the Initial Children’s
Core Set. This letter provides an overview of the steps undertaken to improve the Initial
Children’s Core Set, identifies changes to the Initial Children’s Core Set, and presents the timing
for the implementation of the 2013 Children’s Core Set. Similar to the way that CMS and states
have used the Initial Children’s Core Set to assess quality and access to health care, this portfolio
of measures must be assessed periodically to ensure that its measures are relevant to current
approaches to health care delivery. For example, the measure set should address updates to
clinical guidelines, feedback from states on the challenges of collecting the measures, underreported measurement domains, and changes in the health care landscape.
I.

Approach to Identifying Additional Measures

As part of a multi-stakeholder process, the Agency for Healthcare Research and Quality
(AHRQ), in partnership with CMS, conducted a February 2012 public call for nominations of
measures for consideration for inclusion in the 2013 Children’s Core Set. The goal of

Page 2 – State Health Official/State Medicaid Director
identifying new measures for possible inclusion in the 2013 Children’s Core Set is to find
opportunities to build upon the original measure set by addressing gap areas, improving upon
existing Initial Children’s Core Set measures, and aligning with national quality measurement
activities. As a result of this iterative process, the children’s core set of health care quality
measures will become more robust and will better support states’ and CMS’s quality
measurement needs. AHRQ received a total of 77 measure submissions. Sixty-four measures
were received through a public call for measures and 13 measures were submitted by the AHRQ­
CMS Pediatric Quality Measures Program’s Centers of Excellence. An overview of the AHRQ­
CMS Pediatric Quality Measures Program and the Centers of Excellence can be found
at http://www.ahrq.gov/chipra/pqmpfact.htm. Measure nominations covered a range of topics,
from school days missed due to illness to pediatric heart surgery mortality. Over the summer of
2012, AHRQ convened a Subcommittee to its National Advisory Committee (SNAC) on Quality
Measures for Children's Healthcare to review the submitted measures. The SNAC was asked to
recommend measures for the 2013 Children’s Core Set. Of the 77 measure submissions, the
SNAC reviewed and scored 63 of the measures. Fourteen measures submitted through the public
nominations process did not include sufficient information (e.g., no numerator or denominator
information) for the SNAC to conduct an assessment.
The SNAC evaluated which measures were best suited for the improved core set based on their
validity, feasibility of use by Medicaid and CHIP programs, and importance to improving health
outcomes for children. The SNAC ultimately recommended seven measures. CMS had the
discretion to identify uses for these measures. Information about the SNAC recommendations
and the process used to identify the recommendations can be found
at: http://www.ahrq.gov/chipra/background2012/ .
II.

Changes to the Initial Children’s Core Set

Of the measures recommended by the SNAC, CMS is adding the following three measures and
retiring one measure. Appendix A provides a complete listing of the 2013 Children’s Core Set
Measures.
Measures Added
Title
Measure Steward
Human
Papillomavirus
(HPV) Vaccine
for Female
Adolescents

National
Committee for
Quality Assurance
(NCQA)

Description as per
Measure Steward
The percentage of
female adolescents 13
years of age who had
three doses of the HPV
vaccine by their 13th
birthday.

Benefit of Including Measure
in 2013 Children’s Core Set
This measure serves as a
compliment to the
Immunizations for
Adolescents (NQF 1407)
measure. By adding this
measure, the 2013 Children’s
Core Set better aligns with
Advisory Committee on
Immunization Practices and
US Preventive Services Task
Force immunization
recommendations.

Page 3 – State Health Official/State Medicaid Director
Title

Measure Steward

Medication
Management
for People with
Asthma

National
Committee for
Quality Assurance
(NCQA)

Description as per
Measure Steward
Percentage of members
5-64 years of age during
the measurement year
who were identified as
having persistent asthma
and were dispensed
appropriate medications
who remained on those
medications during the
treatment period.
For the purposes of the
2013 Children’s Core
Set, states will be asked
to collect data on this
measure for children
ages 5-18.

Behavioral
Health Risk
Assessment
(for Pregnant
Women)

AMA-convened
Physician
Consortium for
Performance
Improvement®

Percentage of patients,
regardless of age, who
gave birth during a 12­
month period seen at
least once for prenatal

Benefit of Including Measure
in 2013 Children’s Core Set
This measure presents an
opportunity to evaluate the
extent to which individuals
with persistent asthma are
consistently taking their
prescribed controller
medications.
States can use this as a
pairing measure with the
Asthma ED visit (NQF 1381)
measure in the 2013
Children’s Core Set.
CMS acknowledges that a
similar yet distinct measure,
“Use of Appropriate
Medications for People with
Asthma,” is in stage two of
the EHR Incentive Program.
This measure monitors that
people identified as having
persistent asthma are
appropriately prescribed
medication. The 2013
Children’s Core Set measure
focuses on the percentage of
patients who remained on an
asthma controller medication.
The two measures, both
developed by NCQA, are
complimentary, using both
the same denominator and
similar medication lists. One
measure monitors whether
medication is prescribed
whereas the other measures
patient adherence to the
medication.
Assessing behavioral health
risk for pregnant women
creates an opportunity to
impact the quality of health
care for both mother and

Page 4 – State Health Official/State Medicaid Director
Title

Measure Steward
(PCPI™) is a key
member of the
Pediatric
Measurement
Center of
Excellence
(PMCoE)
consortium.

Description as per
Measure Steward
care who received a
behavioral health
screening risk
assessment that includes
the following screenings
at the first prenatal visit:
screening for
depression, alcohol use,
tobacco use, drug use,
and intimate partner
violence screening.

Benefit of Including Measure
in 2013 Children’s Core Set
child. This measure assesses
a variety of topics relevant to
health care quality that are
not captured in other 2013
Children’s Core Set measures
(e.g. depression, alcohol,
tobacco, and drug use,
domestic violence).

Retired Measure:
As part of CMS’s efforts to work with states in increasing the number of measures voluntarily
collected, we have identified significant challenges in collecting one of the core measures: NQF
# 0657, Otitis Media with Effusion –Avoidance of Inappropriate Systemic Antimicrobials in
Children (ages 2-12). This measure will be retired from the Core Set. Most Medicaid and CHIP
agencies have not been able to report this measure since it draws from CPT II codes which are
not commonly used by Medicaid or CHIP agencies.
III.

Implementation Timeline for the 2013 Children’s Core Set

The technical specifications for the three new measures will be posted by early spring 2013 on
CMS’s technical assistance and analytic support webpage for the children’s core set measures,
available at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality­
of-Care/CHIPRA-Initial-Core-Set-of-Childrens-Health-Care-Quality-Measures.html.
States choosing to voluntarily report measures from the 2013 Children’s Core Set can submit
data results to CMS during the next reporting period (December 2013). Technical assistance and
analytic support are available to states collecting the three new measures; questions and requests
should be sent to: CMSCHIPRAQualityTA@cms.hhs.gov.
Conclusion
The CHIPRA legislation requires that improvements to the initial core set of children’s health
care quality measures be issued annually beginning in January 2013. CMS sees this as a unique
opportunity to meet our goal of continuing to fill measurement gap areas in the core set and
apply states’ feedback about implementing the measures. Additionally, these annual updates will
allow CMS to further demonstrate alignment with National Quality Strategy and other HHS
reporting programs such as the Electronic Health Record (EHR) Medicaid Incentive Program.
We are committed to identifying measures that build a stronger portfolio of measures that states
can use to improve care for their Medicaid and CHIP beneficiaries, while keeping in mind the

Page 5 – State Health Official/State Medicaid Director
additional resources that may be needed to implement updates. Our staff is available to assist
states in working through this process.
We look forward to continuing to partner with states to support the collection, reporting, and use
of the 2013 Children’s Core Set measures.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ron Smith
Director of Legislative Affairs
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Heather Hogsett
Director, Committee on Health & Homeland Security
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials

Page 6 – State Health Official Letter
Appendix A
2013 Core Set of Children’s Health Care Quality Measures for Medicaid and CHIP
Population/Community Health
NQF
Measure Steward
1959

NCQA/HEDIS

0024

NCQA/HEDIS

Clinical Care
NQF
Measure Steward

Measure Name
Human papillomavirus (HPV)
Vaccine for Female
Adolescents
Weight Assessment and
Counseling for Nutrition and
Physical Activity for
Children/Adolescents: Body
Mass Index Assessment for
Children/Adolescents
Measure Name

NA

NCQA/HEDIS

0038

NCQA/HEDIS

1407

NCQA/HEDIS

1391

NCQA/HEDIS

1517

NCQA/HEDIS

Timeliness of Prenatal Care

1382

CDC

Live Births Weighing Less
Than 2,500 Grams

0471

California
Maternal Quality
Care Collaborative
AMA-PCPI

Cesarean Rate for Nulliparous
Singleton Vertex

NA

1448

Oregon Health and
Science
University,
CAHMI

Child and Adolescent Access to
Primary Care Practitioners
Childhood Immunization Status

Adolescent Immunization
Status
Frequency of Ongoing Prenatal
Care

Behavioral Health Risk
Assessment (for Pregnant
Women)
Developmental Screening in the
First Three Years of Life

Alignment to
CMS Programs
New measure

Alignment to
CMS Programs
Current CHIP reporting
element
EHR for Eligible Providers
(EPs), Physician Quality
Reporting System (PQRS),
Proposed in Value-Based
Payment Modifier

Supports Strong Start
Initiative, Maternity
Measures Core Set
Supports Strong Start
Initiative, Maternity
Measures Core Set
Supports Strong Start
Initiative, Maternity
Measures Core Set
Supports Strong Start
Initiative, Maternity
Measures Core Set
New measure

Page 7 – State Health Official Letter
Clinical Care - continued
NQF
Measure Steward

Measure Name

Alignment to
CMS Programs
EHR for EPs, Proposed in
Value-Based Payment
Modifier, Measures Under
Consideration (MUC) in
PQRS

0060

NCQA

Annual Pediatric Hemoglobin
A1C Testing

1392

NCQA/HEDIS

1516

NCQA/HEDIS

NA
0033

NCQA/HEDIS
NCQA/HEDIS

NA

CMS

NA

CMS

1799

NCQA/HEDIS

Well-Child Visits in the First 15
Months of Life
Well-Child Visits in the 3rd,
4th, 5th, and 6th Years of Life
Adolescent Well-Care Visit
Chlamydia Screening
Adult Medicaid Core Set,
EHR for EPs, PQRS,
Proposed in Value-Based
Payment Modifier
Preventive Dental Services
CMS Form 416, CMCS Oral
Health Initiative
Dental Treatment Services
CMS Form 416, CMCS Oral
Health Initiative
Medication Management for
New measure
People with Asthma

Care Coordination
NQF
Measure Steward
0576

NCQA/HEDIS

NCQA/HEDIS

Safety
NQF

Measure Steward

0139

CDC

Measure Name

Alignment to
CMS Programs
Follow-up After Hospitalization Adult Medicaid Core Set,
for Mental Illness
Medicare Part C, Physician
Feedback, MUC in Inpatient
Psych, PQRS, and ValueBased Payment Modifier
Follow-Up Care for Children
EHR for EPs, Proposed in
Prescribed Attention Deficit
Value-Based Payment
Hyperactivity Disorder
Modifier, MUC in PQRS
Medication
Measure Name
Pediatric Central-Line
Associated Blood Stream
Infections – Neonatal Intensive
Care Unit and Pediatric
Intensive Care Unit

Alignment to
CMS Programs
Hospital Compare, Hospital
Inpatient Quality Reporting
(IQR), Hospital Value-Based
Purchasing, LTCH, PPS
Exempt Cancer Hospital,
MUC in Hospital Acquired
Condition Payment
Reduction Program

Page 8 – State Health Official Letter
Efficiency and Cost Reduction
NQF
Measure Steward
0002

NCQA/HEDIS

Measure Name
Appropriate Testing for
Children with Pharyngitis

Alabama Medicaid Annual Percentage of Asthma
Patients 2 Through 20 Years old
with One or More AsthmaRelated Emergency Room
Visits
N/A
NCQA/HEDIS
Ambulatory Care: Emergency
Department Visits
Person and Caregiver Centered Experience
NQF
Measure Steward
Measure Name

Alignment to
CMS Programs
EHR for EPs, Physician
Feedback, PQRS, Proposed
in Value-Based Payment
Modifier

1381

N/A

NCQA/HEDIS

Consumer Assessment of
Healthcare Providers and
Systems (CAHPS®) 4.0H
(Child Version Including
Medicaid and Children with
Chronic Conditions
Supplemental Items)

Alignment to
CMS Programs
Can be used to support
CHIPRA requirement.
CHIPRA requires Title XXI
programs to submit to CMS
beginning in December
2013, data regarding access
to primary and specialty
services, accesses to
network of care, and care
coordination provided under
the state child health plan,
using quality of care and
consumer satisfaction
measures included in the
Consumer Assessment of
Healthcare Providers and
Systems (CAHPS) survey.

